USCA4 Appeal: 21-6960      Doc: 7        Filed: 01/13/2022     Pg: 1 of 7




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6960


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        FRANCIS CURTIS DAVIS, a/k/a Abdul-Malik Lbnfrancis As-Salafi,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:11-cr-00080-JAG-RCY-1)


        Submitted: December 20, 2021                                      Decided: January 13, 2022


        Before MOTZ, KING, and WYNN, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.


        Francis Curtis Davis, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6960       Doc: 7         Filed: 01/13/2022      Pg: 2 of 7




        PER CURIAM:

               Francis Curtis Davis appeals from the district court’s order denying his motion for

        compassionate release. On appeal, he asserts that the district court improperly rejected his

        extraordinary and compelling reason for release and failed to properly analyze the

        sentencing factors. We vacate and remand for further proceedings.

               A district court may reduce a defendant’s term of imprisonment if “extraordinary

        and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Where,

        as here, the defendant—rather than the Bureau of Prisons—files a compassionate release

        motion, the court is “empowered . . . to consider any extraordinary and compelling reason

        for release that a defendant might raise” in deciding whether to grant the motion. United

        States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020) (internal quotation marks omitted).

        The only limitation is the statutory prohibition that rehabilitation alone cannot constitute

        an extraordinary and compelling reason for release. 28 U.S.C. § 994(t).

               We review a district court’s ruling on a compassionate release motion for abuse of

        discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct.

        383 (2021). “A district court abuses its discretion when it acts arbitrarily or irrationally,

        fails to consider judicially recognized factors constraining its exercise of discretion, relies

        on erroneous factual or legal premises, or commits an error of law.” United States v.

        Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks omitted).

               Here, the district court appeared to rule that Davis’s three bases for establishing an

        extraordinary and compelling reason for release were insufficient as a matter of law to

        establish such a reason. The court did not consider the details of Davis’s arguments but

                                                      2
USCA4 Appeal: 21-6960       Doc: 7         Filed: 01/13/2022      Pg: 3 of 7




        instead determined categorically that neither rehabilitation, ill health of a parent, nor a

        claim that one of his convictions was now void could establish a sufficient reason for

        release. First, while the district court correctly noted that rehabilitation alone cannot serve

        as a basis for compassionate release, McCoy, 981 F.3d at 286 n.9 (citing 28 U.S.C.

        § 994(t)), we have held that successful rehabilitation efforts can be considered as “one

        among other factors.” Id. Here, the district court did not consider the actual details of

        Davis’s rehabilitation in combination with the other circumstances but rather simply

        determined that rehabilitation could not establish an extraordinary and compelling reason

        for release.

               Next, the district court incorrectly determined that a parent’s ill health could never

        constitute an extraordinary and compelling reasons for release.           See id. at 284-87

        (emphasizing that district court may grant compassionate release for any reason and urging

        an individualized assessment to provide a “safety valve” in the most “grievous” cases).

        Finally, while the district court correctly noted that voiding of one of his convictions would

        not have resulted in an overall lower sentence for Davis, the court failed to consider that

        the existence of a possibly void conviction could potentially provide extraordinary and

        compelling reasons for release given the appropriate circumstances (and other factors),

        even the absence of an effect on his sentence. Simply put, the district court failed to make

        an individualized review of Davis’s proffered reasons for release but instead determined

        that the categories of reasons provided by Davis could not support his release.

               While the district court stated that the factors raised by Davis failed to establish

        extraordinary and compelling circumstances whether considered “alone or together,” there

                                                      3
USCA4 Appeal: 21-6960       Doc: 7         Filed: 01/13/2022      Pg: 4 of 7




        is no indication that the district court considered Davis’s circumstances, as a whole. For

        example, the court did not list or discuss Davis’s achievements in prison or analyze the

        health and needs of his mother. Instead, the court simply stated that such circumstances

        could not satisfy the standard, presumably in any case.

               In addition, it is not clear that all positive post-sentencing conduct can be lumped

        together as “rehabilitation.” Here, Davis asserted that he cooperated with prison officials

        to enhance the safety of the prison for the entire prison community by identifying and/or

        counseling dangerous inmates. He also stated that he exposed himself to a higher risk of

        COVID-19 by volunteering to sanitize the education department and that his efforts

        resulted in a safer environment for inmates and staff alike. Other post-sentencing conduct

        (that may or may not have been considered under the umbrella of rehabilitation) referred

        to by Davis included forming relationships with the Islamic community outside of prison,

        strengthening bonds with his family, creating and implementing educational curricula, and

        mentoring other inmates. Because the district court simply rejected rehabilitation as a

        ground for release, it is unclear whether the court was aware of or considered the entirety

        of Davis’s evidence.

               Thus, we find that the district court’s brief analysis of Davis’s grounds for relief was

        insufficient to establish that the court appropriately conducted an individualized

        assessment. While it would have been well within the court’s discretion to determine that

        Davis’s reasons for release were neither extraordinary nor compelling, the record does not

        reflect that the district court considered the totality of Davis’s post-sentencing conduct, the

        ill health of his mother, and the potential voiding of one of his convictions. Instead,

                                                      4
USCA4 Appeal: 21-6960      Doc: 7         Filed: 01/13/2022      Pg: 5 of 7




        because it appears that the court may have believed that some, if not all, of Davis’s claims

        could not establish a reason for release under any circumstances, the district court

        procedurally erred in determining that Davis had not provided an extraordinary and

        compelling reason for release.

               Next, the district court ruled that, even if Davis had provided an extraordinary and

        compelling reason for release, the § 3553 factors weighed against such release. While there

        is no “categorical . . . requirement” that a district court explicitly address each of the

        defendant’s arguments in support of his compassionate-release motion, United States v.

        High, 997 F.3d 181, 187 (4th Cir. 2021), a court “must adequately explain the chosen

        sentence to allow for meaningful appellate review” in light of the particular circumstances

        of the case, id. at 188 (internal quotation marks omitted); see Chavez Meza v. United States,

        138 S. Ct. 1959, 1965 (2018) (“Just how much of an explanation [is] require[d] . . .

        depends. . . upon the circumstances of the particular case.”). When a case is “relative[ly]

        simpl[e],” this requirement is satisfied if the order denying relief shows that “the district

        court was aware of the arguments, considered the relevant sentencing factors, and had an

        intuitive reason” for denying the motion. High, 997 F.3d at 191 (emphases and internal

        quotation marks omitted). However, when a defendant “present[s] a ‘significant amount

        of [post-sentencing] mitigation evidence,’ . . . ‘a more robust and detailed explanation’ [is]

        required.” Id. at 190 (quoting United States v. Martin, 916 F.3d 389, 396 (4th Cir. 2019)).

               Here, Davis argues that the district court erred because it did not consider the

        evidence of his rehabilitation over a near-decade in prison and merely weighed the § 3553

        factors in the same way that it did at his original sentencing. Indeed, the district court did

                                                      5
USCA4 Appeal: 21-6960      Doc: 7         Filed: 01/13/2022      Pg: 6 of 7




        not acknowledge the breadth of Davis’s rehabilitation and instead conclusorily noted that

        it could not outweigh his criminal conduct, his extensive criminal record, his recidivism,

        and his failure to comply with supervised release. Admittedly, the judge who denied

        Davis’s compassionate release motion was the same judge who originally sentenced him,

        which High noted was “significant.” 997 F.3d at 189. However, the circumstances

        relevant to Davis’s motion are more complicated than in High. Davis did not merely assert

        that he had taken a few “educational courses . . . since his original sentencing.” High, 997

        F.3d at 188 (internal quotation marks omitted).       Rather, Davis proffered potentially

        persuasive evidence and arguments, including that he had been chosen for a COVID-19

        sanitation project and had performed admirably, that he developed and taught educational

        courses, that he worked with prison staff to make the prison safer, that he had one minor

        disciplinary infraction in over nine years, that he had made connections in the Islamic

        community both inside and outside the prison, that he had served nearly half his 20-year

        sentence, that he satisfied his financial obligations, and that his mother was suffering from

        medical issues and could not care for herself.

               Moreover, Davis presented a large amount of documentary evidence that required

        consideration by the district court. See Martin, 916 F.3d at 396-97 (finding that recitation

        of original criminal behavior is insufficient when no weight given to “the multitude of

        redemptive measures” by prisoner).        Specifically, Davis completed drug education

        programs, completed numerous educational courses, served as a GED tutor for other

        inmates, mentored numerous other inmates, and made himself indispensable in the

        education department, and staff members, friends, and family provided letters to that effect.

                                                     6
USCA4 Appeal: 21-6960      Doc: 7         Filed: 01/13/2022     Pg: 7 of 7




        However, the district court appeared to rely solely on Davis’s past criminal history and did

        not consider the new and significant “evidence of post-sentencing mitigation that would be

        relevant to the § 3553(a) factors” when it evaluated his motion. See id. at 397.

               In light of the district court’s failure to provide an individualized assessment of

        Davis’s motion for compassionate release, we vacate the district court’s order and remand

        for further proceedings. We express no opinion on the merits of Davis’s motion. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                    VACATED AND REMANDED




                                                     7